Exhibit 10.2
AMENDMENT NO. 7
TO THE
SPECIALTY UNDERWRITERS’ ALLIANCE, INC.
PARTNER AGENT PROGRAM AGREEMENT
     This amendment (“Amendment”) is made and entered into as of April 30, 2009
by and between American Team Managers Insurance Services, Inc. (“Partner Agent”)
and Specialty Underwriters’ Alliance, Inc. and its wholly owned subsidiary SUA
Insurance Company (collectively, the “Company”), and amends the Partner Agent
Program Agreement (“Agreement”) entered into by the parties on May 1, 2004, as
amended. Any terms defined in the Agreement and used herein shall have the same
meaning in this Amendment as in the Agreement. In the event that any provision
of this Amendment and any provision of the Agreement are inconsistent or
conflicting, the inconsistent or conflicting provision of this Amendment shall
be and constitute an amendment of the Agreement and shall control, but only to
the extent that such provision is inconsistent or conflicting with the
Agreement. Any capitalized terms not defined herein shall be defined as in the
Agreement.
     Now, therefore, in accordance with Section IX.D. of the Agreement and in
consideration of the mutual agreements and covenants hereinafter set forth, the
parties wish to amend the Agreement as follows:

1.   Section I. A. shall be deleted in its entirety, leaving Section I.A.1
through I.A.6 unaltered, and replaced with the following:

Partner Agent’s authority is subject to the terms of this Agreement and
Company’s Program description, underwriting guidelines, system templates,
service standards, form and rate and other filings, and authority limits
provided by Company to Partner Agent (“Company Guidelines”). Company appoints
Partner Agent as exclusive Partner Agent for ten (10) years for the Program from
the Effective Date within the territory specified in the Company Guidelines
solely for the following purposes:

2.   The following provision shall be added under Section IX. General Provisions
as Section IX.L.:

Partner Agent shall not undergo a Change in Control, unless Partner Agent
provides Company ninety (90) days notice of such Change in Control. “Change in
Control” shall mean (i) any sale, lease, exchange or other transfer of all or
substantially all of the property and assets of the Partner Agent to a
non-affiliated third party; (ii) any merger or consolidation with a
non-affiliated third party to which the Partner Agent is a party and as a result
of which the holders of the voting securities of the Partner Agent immediately
prior thereto own less than a majority of the outstanding voting securities of
the surviving entity immediately following such transaction; or (iii) any
instance when any person, other than the current owner of 50% or more of the
voting securities, shall beneficially own securities of the Partner Agent
representing 50% or more of the combined voting power of the voting securities
of the Partner Agent then outstanding. For purposes of this section, “voting
securities” shall mean securities, the holders of which are ordinarily, in the
absence of contingencies, entitled to elect the corporate directors (or persons
performing similar functions).

3.   Effective February 1, 2009, the Maximum Rate of Commission, as listed in
Exhibit A, Section A, shall be deleted in its entirety and replaced with the
following:

             

Program Description
 
Line of Business   Maximum Rate of Commission
effective February 1, 2009
Artisan and General Contractor in the states specifically described in the
underwriting guidelines of the Company
  General Liability and Commercial Automobile Liability and Physical Damage    
22 %
 
           
E-Comp. in the states specifically described in the underwriting guidelines of
the Company
  Workers’ Compensation     20 %

 



--------------------------------------------------------------------------------



 



             
Transportation operations in the territories specifically defined in the
underwriting guidelines of the Company
  Commercial General Liability Commercial Automobile Liability and Physical
Damage     20 %

4.   Effective March 1, 2009, the Maximum Rate of Commission, as listed in
Exhibit A, Section A, shall be deleted in its entirety and replaced with the
following:

             

Program Description
 
Line of Business   Maximum Rate of Commission
effective March 1, 2009
Artisan and General Contractor in the states specifically described in the
underwriting guidelines of the Company
  General Liability and Commercial Automobile Liability and Physical Damage    
22 %
 
           
E-Comp. in the states specifically described in the underwriting guidelines of
the Company
  Workers’ Compensation     20 %
 
           
Transportation operations in the territories specifically defined in the
underwriting guidelines of the Company
  Commercial General Liability Commercial Automobile Liability and Physical
Damage     22 %

5.   Effective June 1, 2009, the Maximum Rate of Commission, as listed in
Exhibit A, Section A, shall be deleted in its entirety and replaced with the
following:

             

Program Description
 
Line of Business   Maximum Rate of Commission
effective June 1, 2009
Artisan and General Contractor in the states specifically described in the
underwriting guidelines of the Company
  General Liability and Commercial Automobile Liability and Physical Damage    
22 %
 
           
E-Comp. in the states specifically described in the underwriting guidelines of
the Company
  Workers’ Compensation     20 %
 
           
Transportation operations in the territories specifically defined in the
underwriting guidelines of the Company
  Commercial General Liability Commercial Automobile Liability and Physical
Damage     23 %

 



--------------------------------------------------------------------------------



 



6.   Exhibit B shall be deleted in its entirety and replaced with Exhibit B-2,
as attached. Exhibit B-2 shall be used for all profit sharing calculations
beginning May 1, 2009.

     In witness whereof, the parties hereto have caused this Amendment to be
executed on their behalf by their duly authorized officers as of the day, month
and year above written.
SPECIALTY UNDERWRITERS’ ALLIANCE, INC.
SUA INSURANCE COMPANY

                By:   /s/ Daniel A. Cacchione       Name:     Daniel A.
Cacchione      Title:     Senior Vice President and
Chief Underwriting Officer       

AMERICAN TEAM MANAGERS INSURANCE SERVICES, INC.

                By:   /s/ Chris Michaels       Name:     Chris Michaels     
Title:     CEO     

 



--------------------------------------------------------------------------------



 



EXHIBIT B-2
PROFIT SHARING SCHEDULE
The Profit Sharing Due to Partner Agent will be calculated using the following
Tables:
Table I
Annual Profit Share
Profit Sharing Year

             
Premium
           
1.
  Eligible Earned Premium before write off for Profit Sharing Year   $    
 
         
2.
  Premium Written Off   $    
 
         
3.
  Eligible Earned Premium
(Line 1 minus Line 2)   $    
 
         
Expenses
           
4.
  Losses and ALAE Incurred for Profit Sharing Year   $    
 
         
5.
  TPA Claims Fee for Profit Sharing Year   $    
 
         
6.
  Claims Charge for Profit Sharing Year   $    
 
         
7.
  IBNR Charge for Profit Sharing Year   $    
 
         
8.
  Commissions Incurred for Profit Sharing Year   $    
 
         
9.
  Taxes, Licenses and Fees for Profit Sharing Year   $    
 
         
10.
  Operating Charge   $    
 
         
11.
  Dividends Incurred for Profit Sharing Year   $    
 
         
12.
  Expense Total (Sum of Lines 4, 5, 6, 7, 8, 9, 10 and 11)   $    
 
          Profit Sharing Year Result        
13.
  Profit Sharing Year Result
(Line 3 minus line 12)
(Can be negative)   $    
 
         
14.
  Profit Sharing Factor     *  
 
         
15.
  Profit to be Shared (Line 13 times Line 14)   $    
 
         
16.
  Payout Factor       %
 
         
17.
  Result (Line 15 times Line 16)
(Can be Negative)   $    
 
         

Based on this Table, the Partner Agent’s Combined Ratio is     % (line 12
divided by line 3). The maximum Profit Sharing due the Partner Agent will be
limited to 5% of Eligible Earned Premium per Profit Sharing Year.
*Profit Sharing Factor shall be equal to 1/7 multiplied by 50% for Combined
Ratios below 100% so long as eligible written premium exceeds twenty million
dollars ($20,000,000).

 



--------------------------------------------------------------------------------



 



A minimum total Eligible Written Premium of twenty million dollars ($20,000,000)
and minimum Eligible Written Premium of five million dollars ($5,000,000) for
each program must be achieved during the Profit Sharing Year to be paid out
under the profit sharing calculation. The profit sharing calculation will be
completed regardless of whether Partner Agent meets its minimum requirements.
The sum of Commission and Profit Share due shall not exceed twenty-two percent
(22%) for any Profit Sharing Year.
LEGEND
Table I

     
Line 1.
  Eligible Earned Premium shall mean direct premium earned for Profit Sharing
Year which relates to Eligible Business less premium ceded (less ceding
commission received) for reinsurance.
 
   
Line 2.
  Premium Written Off shall include any premium due Company which Company has
charged off as uncollectible for the Profit Sharing Year.
 
   
Line 4.
  Losses and ALAE Incurred shall be direct losses and expenses incurred (paid
plus case reserves) by Company on claims reported for the Profit Sharing Year
relating to Eligible Business, excluding unallocated loss adjustment expense,
plus any extra contractual or bad faith payments relating to Eligible Business
less recoveries from Ceded Treaty and Facultative Reinsurance specifically
related to eligible business.
 
   
Line 5.
  TPA Claims Fee shall be actual fees incurred by the Company on behalf of the
Partner Agent for the current Profit Sharing Year.
 
   
Line 6.
  Claims Charge shall be a designated percentage determined by Company based on
unallocated loss adjustment expense for the current Profit Sharing Year times
Net Eligible Earned Premium.
 
   
Line 7.
  IBNR Charge shall be determined solely by the Company and shall include a
provision for the reserve for Losses and ALAE Incurred but not reported during
the Profit Sharing Year, which reserve shall include development on losses and
ALAE already reported to Company. The IBNR calculation will take into
consideration the specific lines and classes of business written by the Program
Agent.
 
   
Line 8.
  Commissions shall include the direct commissions and policy fees (if included
in Eligible Earned Premium) incurred by Company for the Profit Sharing Year,
relating to Eligible Business. Additionally, Company shall add to such total any
amounts or expenses of Partner Agent which Company agrees to reimburse, assume,
or share.
 
   
Line 9.
  Taxes and Assessments shall include any loss based or premium based
assessments and any expenses relating thereto, and premium taxes, boards,
bureaus, and any miscellaneous taxes including insurance department licenses and
fees, relating to Eligible Business allocated by Company to Eligible Earned
Premium including but not limited to residual market, fair plan or guaranty
association assessments.
 
   
Line 10.
  Operating Charge shall be a designated percentage for the current Profit
Sharing Year times Net Eligible Earned Premium. Operating Charge shall be
determined solely at Company’s discretion and shall be based on the operating
expenses of Company not included in any of the line items described herein.
 
   
Line 11.
  Dividends Incurred shall include all dividends incurred (paid plus an estimate
of accrued but not paid) for the Profit Sharing Year by Company under Eligible
Business.

 



--------------------------------------------------------------------------------



 



     
Line 16.
  Payout Factor shall be calculated according to the following chart:

PROFIT SHARING AGREEMENT
PAYOUT FACTORS

              5 Years
1st Valuation
    20 %
2nd Valuation
    40 %
3rd Valuation
    60 %
4th Valuation
    80 %
5th Valuation
    100 %

 



--------------------------------------------------------------------------------



 



Timing of Calculation of Profit Sharing Due

A.   If Partner Agent meets the Minimum Eligible Written Premium requirements
for a Profit Sharing Year, Company shall calculate Profit Sharing Due to Partner
Agent for the Profit Sharing Period based on Company’s records. Such calculation
shall be provided to Partner Agent sixty (60) days after each Valuation Date.

B.   Each Profit Sharing Year’s calculation will include a separate
re-calculation of each prior Profit Sharing Year. Re-calculations for each prior
Profit Sharing Year will be as of the current Valuation Date, and will be made
utilizing the formula set forth in Table I. A summary of calculations made for
each Profit Sharing Year will be entered on current Profit Sharing section of
Table II.   C.   Provided that all premium or other amounts due Company shall
have been received by Company, within sixty (60) days after completion of the
calculation of Profit Sharing Due, Company shall pay the amount of Profit
Sharing Due to Partner Agent for the Profit Sharing Period as shown in Table II.
  D.   In the event of a deficit in a Profit Sharing Year, the deficit will
offset past or future surplus until fully absorbed up to and including the fifth
Valuation Date of such deficit. In order of how deficits will be applied and how
payout will be determined, deficits offset the earliest surpluses first
including subsequent development of those surpluses.

LEGEND
Other Defined Terms used in this Agreement

A.   The Initial Profit Sharing Year of this Agreement shall be from January 1,
2005 to December 31, 2005.   B.   The Initial Profit Sharing Year of this
Agreement shall be from the Effective Date to December 31st following the
Effective Date (“Initial December Date”). Notwithstanding the foregoing, the
Initial Profit Sharing Year of this Agreement shall be from the Effective Date
to December 31st following the Initial December Date if the Effective Date is
between April 1 and December 31st. Subsequent Profit Sharing Years, if any,
shall be January 1st to December 31st.   C.   Valuation Date shall mean
June 30th of each year. Except as otherwise set forth below, Company shall
continue providing calculations for each Profit Sharing Year through the June
30th of each successive year following termination of this Agreement, the Final
Profit Sharing Year, or until the parties mutually agree in writing to close the
calculations for a particular Profit Sharing Year or Profit Sharing Years.

Term and Termination
This profit sharing schedule will terminate upon the effective date of
termination of this Agreement. The Final Profit Sharing Year under this
Agreement will be the Profit Sharing Period ending as of the effective date of
termination.
In the event this Agreement is terminated prior to the fifth anniversary of the
Effective Date by the Partner Agent, Company shall provide no further Profit
Sharing calculations. In the event that this Agreement is terminated prior to
the fifth anniversary of the Effective Date by Company in accordance with
Section VIII (D), Company shall provide no further Profit Sharing calculations.

 



--------------------------------------------------------------------------------



 



General
No charge, offset, credit, or deduction for any Profit Sharing which is or may
be due Partner Agent shall be made or claimed by Partner Agent in accounts
submitted to Company under this Agreement or any other agreement. Profit Sharing
Due shall be payable only by Company’s check. Company may combine or offset any
amount owed to Partner Agent by Company hereunder against any amount owed to
Company by Partner Agent under any other agreement between the parties.

 